           Case 2:20-cv-00847-RFB-BNW Document 23 Filed 11/16/20 Page 1 of 2




1

2

3

4
                                  UNITED STATES DISTRICT COURT
5
                                         DISTRICT OF NEVADA
6
                                                    ***
7
      GABRIEL SANTACRUZ,                                 Case No. 2:20-cv-00847-RFB-BNW
8
                                           Petitioner,    ORDER GRANTING MOTION TO STAY
9            v.                                                    (ECF NO. 21)
10
      JERRY HOWELL, et. al,
11
                                        Respondents.
12

13

14          This action is a petition for writ of habeas corpus under 28 U.S.C. § 2254 brought by
15   Gabriel Santacruz who is incarcerated at Southern Desert Correctional Center serving an aggregate
16   sentence of life with a minimum of 38 years. On October 27, 2020, the deadline for his second
17   amended habeas petition, Santacruz filed a motion to stay this case alleging that due to the current
18   COVID-19 pandemic, his counsel is unable to conduct the necessary investigation to file the
19   amended petition. ECF No. 21. In responding to the motion, Respondents indicate they do not
20   oppose a limited stay, but object to delaying this proceeding indefinitely. ECF No. 22.
21          The Court finds that Santacruz has shown good cause to stay this action until it is possible
22   for his counsel to conduct an adequate investigation in support of his forthcoming second amended
23   habeas petition. The Court will grant the motion to stay and stay proceedings until such conditions,
24   with respect to the pandemic, allow Santacruz’s counsel to conduct the investigation necessary to
25   file a second amended petition. See Ryan v. Gonzales, 568 U.S. 57, 74 (2013) (“[T]he decision to
26   grant a stay, like the decision to grant an evidentiary hearing, is generally left to the sound
27

28
           Case 2:20-cv-00847-RFB-BNW Document 23 Filed 11/16/20 Page 2 of 2




1    discretion of district courts.’” (citation omitted)). The Court will require, however, periodic status

2    reports from Santacruz during the stay.

3           IT IS THEREFORE ORDERED that Petitioner’s motion to stay (ECF No. 21) is

4    GRANTED. This action is STAYED. The Clerk of the Court is directed to update the docket to

5    reflect the stay of this case and close this case administratively.

6           IT IS FURTHER ORDERED that Petitioner shall file a status report by May 15, 2021, and

7    then every six months thereafter (i.e., by November 15, 2021, May 15, 2022, etc.), informing the

8    court of his position regarding whether the stay should remain in place. Respondents may respond

9    to any such status report within 20 days; Petitioner may then reply within 10 days.

10          IT IS FURTHER ORDERED that either Petitioner or Respondents may file a motion at

11   any time to lift the stay based on changed circumstances.

12          Dated: November 16, 2020.

13
                                                            __________________________________
14                                                          RICHARD F. BOULWARE, II
15                                                          U.S. District Judge

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
